Exhibit 10.5

 

 

AMENDMENT AGREEMENT

(Security Agreement)

This Amendment Agreement (this “Amendment”) dated October 12, 2018, is delivered
pursuant to Section 4.8 (b) of the Security Agreement referred to below.  The
undersigned hereby agrees that:

(a)

this Amendment may be attached to the Security Agreement dated as of December
23, 2015, by and among the undersigned, Westport USA Holding, LLC, Westport
Machining Holdings, Inc., and Westport Machining, LLC and Comerica Bank, as the
Agent for the benefit of the Lenders referred to therein (“Agent”) (the
“Security Agreement”);  

(b)

the shares of stock, membership interests, partnership units, notes or other
instruments listed on attached Schedule A shall be and become part of the
Collateral referred to in the Security Agreement and shall secure payment and
performance of all Indebtedness as provided in the Security Agreement, and
attached Schedule A shall be deemed to amend Schedule 1.2 by supplementing the
information provided on such Schedule with the information set forth on
Schedule;

(c)

the undersigned’s rights and remedies under (i) the Stock Purchase Agreement
dated October 12, 2018, made between the undersigned as “Buyer” and Jeffrey W.
Armstrong, Anne D. Armstrong The Connie’s Girls Trust, The Joanne M. Okada
Living Trust, The Beb & Ila Okada Family Trust, The Kenge & Mary Okada Family
Trust, The Okada Family Trust, Paul L. Bangerter, The Sandra B. Rast Family
Trust, Tami Okada Fernandez, Jann Strangler, Ted Jr. Strangler and Charles and
Edie Burt Living Trust 01/24/2014, as sellers (“Stock Sellers”), (ii) a Real
Estate Purchase Agreement dated October 12, 2018 (“Real Estate Purchase
Agreement”; collectively with the Stock Purchase Agreement, the “Purchase
Agreements”) made by the undersigned as “Buyer” and SPRS. L.L.C., a Utah limited
liability company, as seller (“RP Seller”), and (iii) the related agreements,
documents, instruments, and certificates (collectively with the Purchase
Agreements, the “SRS Acquisition Documents”) together with the warranties,
guaranties, and indemnities made in favor of the undersigned under the SRS
Acquisition Documents shall be and become part of the Collateral referred to in
the Security Agreement and shall secure payment and performance of all
Indebtedness as provided in the Security Agreement.

(d)

the undersigned will keep and perform the obligations to be kept and performed
by it under the SRS Acquisition Documents and will take all actions necessary to
cause performance by each other party to the SRS Acquisition Documents;

(e)

the undersigned will not, without the prior written consent of Agent (which
consent may not be unreasonably withheld, delayed or conditioned), materially
modify, amend, alter, change, cancel or terminate any of the SRS Acquisition
Documents or waive or consent to any material departure from compliance with the
terms and conditions of the SRS Acquisition Documents, and will do all things
reasonably necessary and proper to keep the SRS Acquisition Documents in full
force and effect;

(f)

the undersigned will give prompt notice to Agent of any breach of warranty or
any claim for indemnity arising under the SRS Acquisition Documents.

Capitalized terms used herein but not defined herein shall have the meanings
therefor provided in the Security Agreement.  This Amendment may be executed in
counterparts, and by separate parties on separate counterparts, all of which
constitute one and the same agreement.




 

--------------------------------------------------------------------------------

 

[signature page to Amendment Agreement (Security Agreement) dated October 12,
2018]

Debtor:

 

WESTPORT AXLE CORP.

 

By:/s/ Jude M. Beres

Name:  Jude M. Beres

Its:  Chief Financial Officer

Agent:

 

COMERICA BANK, as Agent

 

By:/s/ David J. Zablocki

Name:  David J. Zablocki

Its:  Vice President and Alternate Group Manager

 




 

--------------------------------------------------------------------------------

 

Schedule A

PLEDGED SHARES

 

100% of the capital stock of Specialized Rail Service, Inc.

 

 